Title: Remarks & Occuran. in July [1770]
From: Washington, George
To: 




July 2. Prosecuting my wheat Harvest which I began on Saturday last in the Neck.
 


5. Stately A Hound Bitch was lind by Jowler.
 



6. She was again lined by the same Dog. I killed and sold my English Bull to the Boston’s Crew at 20/. p. Ct. His 4 Quarters weighd 711 lbs. Nett.


   
   The Boston’s purser paid GW £7 2s. in cash for the bull. GW had bought an English bull, probably this one, in Dec. 1765 for £3 (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 222, 318).



 


10. About Ten Oclock finished Cutting and Securing my Wheat in the Neck and about Eleven began the field at Muddy hole.
 


13. Finished cutting and Securing my Wheat at Muddy hole.
 


14. Began my Harvest at the Mill but did not quite finish the field on the other side by the New Mill.
 


17. Finished my Harvest at the Mill about 10 or 11 Oclock and began to cut the Wheat at Doeg Run Abt. 12 Oclock.
 


20. Compleated my Wheat Harvest altogether & exceeding bad I am apprehensive it will turn out—owing I am of opinion to the frequent Rains in the Month of June. The Heads containd but few grains—the Grain but little flower being for the most part perishd and Milldewed. The frequent Rains had by beating down the straw been the occasion of much loss in the Field both by shattering and unclean cutting & to compleat all I was too late in beginning my Harvest by 3 or 4 day as it ought where a Harvest is to continue 3 Weeks to be begun always before it is ripe as the loss in the shrinkage of Green Wheat is not equal to that of its shattering & various other Accidents when it is over-ripe & the straw falling.
 


23. Began to Cut my Meadw. at the Mill.
 


31st. Finished Do. Also laid the 2d. Floor of my Mill.
